NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30111

                Plaintiff-Appellee,             D.C. No. 6:12-cr-00638-AA

 v.
                                                MEMORANDUM*
WILSON LEE CLOW,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Wilson Lee Clow appeals from the district court’s judgment and challenges

the 24-month sentence imposed following his jury-trial convictions for selling

firearms to a prohibited person, in violation of 18 U.S.C. § 922(d), and false

statements during the sale of a firearm, in violation of 18 U.S.C. § 924(a)(1)(A).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Clow contends his sentence is substantively unreasonable because the

district court focused too heavily on punishment and ignored his history of public

service and other mitigating circumstances. He also suggests that the Guidelines

range was unfairly inflated based on his decision to go to trial. The district court

did not abuse its discretion in imposing Clow’s sentence. See Gall v. United

States, 552 U.S. 38, 51 (2007). Contrary to Clow’s argument, the court took

explicit account of Clow’s history of service, and community and family ties. The

court also acknowledged Clow’s medical problems. It did not punish Clow’s

decision to go to trial, but rather reasonably treated Clow’s decision to perjure

himself at trial, in combination with his decision to threaten one of the

government’s witnesses, as aggravating factors. In light of the totality of the

circumstances and the 18 U.S.C. § 3553(a) sentencing factors, the below-

Guidelines sentence is substantively reasonable. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                    17-30111